IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00333-CV
 
In re
Penn-America Insurance Company
 
 

Original Proceeding
 

MEMORANDUM  DISSENTING Opinion

 
          Because we do not know why the
majority has denied the petition for writ of mandamus[1]
and, further, because I find the authority of the Texas Supreme Court’s
decision in In re Allstate Ins. Co., 85 S.W.3d 193 (Tex. 2002)
compelling, I would request a response.  Although we cannot grant a mandamus
without requesting a response, Texas Rule of Appellate Procedure 52.4, the
above referenced authority seems to compel a holding that the trial court erred
in not requiring use of the appraisal process, the court did not err in
refusing to abate the proceeding to allow the appraisal process to go forward,
and that mandamus is an available remedy for the error in failing to order the
appraisal.  Accordingly, I respectfully dissent.
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Memorandum
dissenting opinion delivered and filed October 18, 2006




[1] 
Unlike an appeal, a court of appeals does
not have to hand down an opinion if it is denying the relief requested in a
petition for writ of mandamus.  Tex. R.
App. P. 52.8(d).